DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-17 are currently pending. 
Priority
Acknowledgement is made of Applicant’s claim to priority from U.S. Provisional Application 62874037 filed 07/15/2019. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/26/2020, 11/04/2020 and 07/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites the genus of “bone sarcomas”, but the genus also embraces species of “osteosarcoma” and “Ewing’s sarcoma” both of which are “bone sarcomas”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bihari (US Patent 6,384,044 published 05/07/2002).
 Bihari teaches the method of treating prostate cancer comprising administering a therapeutically effective amount of the opioid growth factor receptor antagonist naltrexone to a subject in need (col. 7-col. 8, examples 1-4, claims 1-4). Bihari teaches formulating said 0.1 mg/kg naltrexone in the pharmaceutically acceptable carrier of water (col. 6-7). 
 
Claim(s) 1-4, 6-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margulies (WO2015/184059 published 12/03/2015).
 Margulies and coworkers teach the inhibition of osteosarcoma and Ewing’s sarcoma cell growth in a subject comprising administering a therapeutically effective amount of the opioid growth factor receptor antagonist naltrexone ([0082]-[0083], [0087] Figure 4).  As shown in Figure 4, administration of naltrexone in doses of 1mM, formulated in the pharmaceutically acceptable vehicle of cell media resulted in a significant reduction in SaOS2 osteosarcoma cell growth compared to control ([0082]-[0083], [0087]. Regarding the scope of claims 7-12, Margulies teaches formulating said opioid growth factor receptor antagonist in a collagen based sponge or collagen based .
 
 Claim(s) 1-3, 6, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dagleish (WO2015/189597 published 12/17/2015).
 Dagleish teaches treating glioblastomas in a subject in need comprising administering an effective amount of low-dose naltrexone (page 4 lines 15-30, page 10 lines 1-20, page 19 lines 15-35,  Figure 2). As shown in Figure 2, Dagleish teaches that low dose naltrexone, formulated in the carrier of DMSO inhibited glioblastoma growth compared to control (page 19 lines 15-35, page 20 lines 10-35, Figure 2). 
 
Claim(s) 1-3, 5-6, 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moss (US2010/0286059 published 11/11/2010). 
 Moss teaches administration of opioid growth factor receptor antagonists for the treatment of cancer ([0105]-[0108], claims 11-16). Treatment of breast and lung cancers is embodied in the teachings of Moss ([0105]-[0108], [0217]-[0219]). Administration of the opioid growth factor receptor antagonist naltrexone is embraced in the methodology of Moss, formulated with pharmaceutically acceptable carriers and diluents ([0105]-[0108], [0145]-[0146]). Treatment of said cancer comprising administering said opioid growth factor receptor antagonist via an intratumoral injection is embraced in the methodology of Moss ([0141]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Margulies (WO2015/184059 published 12/03/2015) in view of Yang (WO2019/246353 published 12/26/2019 with priority to US Provisional Application 62688025 filed 06/21/2018).
 Margulies and coworkers teach the inhibition of osteosarcoma and Ewing’s sarcoma cell growth in a subject comprising administering a therapeutically effective amount of the opioid growth factor receptor antagonist naltrexone ([0082]-[0083], [0087] Figure 4).  As shown in Figure 4, administration of naltrexone in doses of 1mM, formulated in the pharmaceutically acceptable vehicle of cell media resulted in a significant reduction in SaOS2 osteosarcoma cell growth compared to control ([0082]-[0083], [0087]. 
 However, Margulies does not teach formulating naltrexone in a DMSO based saline solution. 
Yang teaches that a solution comprising 5% wt. DMSO, 20% Cremaphor and phosphate buffered saline (0.9% NaCl) is a suitable composition to formulate naltrexone for pharmaceutical use ([0139]-[0146],Table 2). As evidenced by ThermoFisher Scientific, phosphate buffered saline comprises a pH of 7.4 which reads on the limitations of claims 13 and 17 (page 1). 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to formulate the antineoplastic agent naltrexone of Margulies, in the carrier of DMSO and phosphate buffered saline in view of Yang in order to arrive at the instantly claimed method. 
MPEP 2413 provides a rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results; 
In the instant case, it was known in the art that a diluent composition comprising DMSO and saline was a suitable formulation to prepare compositions comprising naltrexone for pharmaceutical administration. Accordingly, said artisan would have applied the naltrexone formulating methodology of Yang to the naltrexone methodology embraced in Margulies, arriving at the claimed methodology with a reasonable expectation of success. 
Lastly, it is noted that the combination of Margulies and Yang do not specifically teach wherein DMSO is present in about 50% v/v of the DMSO-saline based formulation (claim 16). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the reaction conditions to provide optimal solubility In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). 
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of copending Application No. 17219394 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each application is directed to overlapping subject matter of administering at least 1mM of an opioid growth factor receptor antagonist to treat breast cancer in a subject in need, wherein the opioid growth factor receptor antagonist is formulated in a carrier of a collagen-based hydrogel, or alternatively formulated in a DMSO/saline formulation. 
  
Conclusion
In view of the rejections set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628